PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/527,601
Filing Date: 31 Jul 2019
Appellant(s): Ono et al.



__________________
Gregory T. Wuennenberg (Reg. No. 77,123)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 12 of remarks, Appellant asserts that the cited reference does not teach “obtain, from the automatic driving, a system confidence level of the automatic drive control calculated based on at least an external environment around the vehicle; and display on a display as an image indicating the course during the automatic drive control in a display mode set based on the system confidence level” (claim 1). The Examiner respectfully disagrees to this assertion.  
Sasaki (US 20160195407) teaches obtain, from the automatic driving system (Figs. 4, 6, [0059]: “vehicle 100 thus automatically travels”), a system confidence level of the automatic drive control calculated based on at least an external environment around the vehicle (Fig. 4, [0065]: “As shown in FIG. 4, the imaging data D13 and the ranging data D14 are input into an obstacle detection section 104. The obstacle detection section 104 detects obstacles”, [0066]: “obstacles are objects (including persons) that prevent safe driving of the vehicle 100. Specific examples of obstacles include a preceding vehicle, a person or a vehicle (such as an automobile or a bicycle) cutting in front of the vehicle 100, and a vehicle parked on a street”, [0067]: “When the obstacle detection section 104 detects an obstacle, the obstacle detection section 104 supplies the travelling plan formulation section 103 with obstacle detection data D104 indicating that the obstacle is detected… The speed plan formulation section 1031 varies the speed allotted to the respective traveling target points depending on the presence or absence of an obstacle, or a distance between the vehicle 100”, [0068]: “braking (or decelerating”; Note: “varying the speed allotted to the respective traveling target points” ([0067]) is interpreted as the “system confidence level of the automatic drive control calculated” based on at least an external environment (obstacles) around the vehicle); and 
display on a display (Fig. 1(18), [0039]: monitor 18 (display unit), Fig. 6), a pointer (Fig. 6: P1, P2, P3,…) as an image indicating the course during the automatic drive control in a display mode set based on the system confidence level (Fig. 4, [0037], [0056], [0060]: “vehicle 100 is traveling along the traveling target points P1, P2, P3, . . . in sequence at a speed allotted to the respective traveling target points”, [0067] – [0069], [0125]: “monitor 18 (display unit) displays travelling plan image by the travelling plan image data D102”, [0150]: “can display the route image corresponding to the predicted traveling route of the host vehicle on the monitor 18 in the display mode corresponding to at least either the accelerating state (acceleration) or the decelerating state (deceleration) of the host vehicle”). 
Note that claim does not clearly define the system confidence level. Therefore, Sasaki’s “varying the speed allotted to the respective traveling target points” (see [0067]) is interpreted as the “system confidence level of the automatic drive control calculated” based on at least an external environment (obstacles) around the vehicle. Similar argument applies to claim 9. 
On page 16 of remarks, Appellant states that the cited reference does not teach “the system confidence level is an index that indicates a reliability of the automatic drive control” (claims 6 and 14). The Examiner respectfully disagrees to this statement. 
Sasaki teaches the system confidence level is an index that indicates a reliability of the automatic drive control ([0059]: “vehicle 100 thus automatically travels on the predicted traveling route indicated by the traveling route data”, [0067]: “obstacle detection data D104 includes distance data of a distance between the vehicle 100 and the obstacle. The speed plan formulation section 1031 varies the speed allotted to the respective traveling target points depending on the presence or absence of an obstacle, or a distance between the vehicle 100”, Note: Sasaki’s automatic vehicle varies speed based on detection of obstacles; therefore, it is interpreted that “varying the speed allotted to the respective traveling target points” (system confidence level) is an index that indicates a reliability of Sasaki’s automatic drive control). Also note that claim does not clearly define the system 
On page 17 of remarks, Appellant argues that the cited reference does not teach “the electronic control unit is configured to display an arrival time in vicinity of the pointer on the display, the arrival time being a time when the vehicle arrives a position corresponding to the pointer” (claims 8 and 16). The Examiner respectfully disagrees to this argument. 
Sasaki teaches the electronic control unit is configured to display an arrival time in vicinity of the pointer on the display (Fig. 1(18), [0039]: monitor 18 (display unit), Fig. 6), the arrival time being a time when the vehicle arrives a position corresponding to the pointer (Figs. 5-6, [0049]: “traveling target point setting section 1032 positions the respective traveling target points at intervals, each interval having a distance from a position where the vehicle 100 is located on the road to a position where the vehicle 100 travels for a predetermined period of time or to a position where the vehicle 100 travels a predetermined distance on the road ahead in the traveling direction”, [0059]: “vehicle 100 thus automatically travels”, [0060]: “vehicle 100 is traveling along the traveling target points P1, P2, P3,… ”, [0125]: “monitor 18 (display unit) displays travelling plan image by the travelling plan image data D102”). Therefore, it is interpreted that the arrival time in vicinity of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
Conferees:
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628      
	
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.